                   2:19-cv-02346-SLD # 1                       Page 1 of 12
                                                                                                                                              E-FILED
                                                                                             Monday, 23 December, 2019 01:58:41 PM
                                                                                                        Clerk, U.S. District Court, ILCD

 Pro Se 2 (Rev. 12/ 16) Complaint and Request for Injunction



                                         UNITED STATES DISTRICT COURT
                                                                        for the

                                                          - - - - - District of - - - - -

                                                                - - - - - Division


                                                                          )
                                                                          )
                                                                                  Case No.          I~ - ~ 3 L/-1.t,
                                                                                                           - - - - --                   ----
                                                                          )                  (to be filled in by the Clerk 's Office)

                                                                          )
                              Plaintiff(s)
(Write the fi1II name of each plaintiff who is filing this complaint.     )
If the names ofall the plaintiffi· cannot fit in the space above,         )
please write "see attached " in the space and attach an additional        )
page with the full list of names.)
                                                                          )
                                   -v-
                                                                          )
                                                                          )                               DEc' 2 8 ZO'i9
                                                                          )                         CLc ;:;.:< 01:: T'.-!E CCU.:ZT
                                                                          )                         U.S. rn c- TF;. !CT COURT
                                                                          )
                                                                                             CENTrlPd. DiSTn lCT          ov :uJ NOI S
                                                                                                       UR BANA , ILLIN OIS
                              Defendant(s)
                                                                          )
(Write theji1II name of each defendant who is being sued. lfthe
names of all the defendants cannot fit in the space above, please         )
write "see al/ached" in the space and attach an additional page
with theji1ll list of names.)



                                     COMPLAINT AND REQUEST FOR INJUNCTION

I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                Name
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                        Page I of 6
                   2:19-cv-02346-SLD # 1                      Page 2 of 12



Pro Se 2 (Rev. 12/16) Complaint and Request for Injuncti on


          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)




IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.




V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                      Page 5 of 6
                  2:19-cv-02346-SLD # 1                       Page 3 of 12



Pro Se 2 (Rev. 12/16) Complaint and Request for Injuncti on




VI.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                      Page 6 of 6
                   2:19-cv-02346-SLD # 1                       Page 4 of 12



Pro Se 2 (Rev. 12/ 16) Complaint and Request fo r Injunction




                                 b.         If the defendant is a corporation
                                            The defendant, (name)                                        , is incorporated under
                                                                      - - - -- - - - - - - - -- -
                                            the laws of the State of (name)                                        ' and has its
                                            principal place of business in the State of (name)
                                            Or is incorporated under the laws of (foreign nation)
                                            and has its principal place of business in (name)


                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.

          A.         Where did the events giving rise to your claim(s) occur?




          B.         What date and approximate time did the events giving rise to your claim(s) occur?




                                                                                                                       Page 4 of 6
                   2:19-cv-02346-SLD # 1                       Page 5 of 12



Pro Se 2 (Rev. 12/ 16) Complaint and Request for Injuncti on


II.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for feder&l court jurisdiction? (check all that apply)
                  0Federal question                                 D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      I.        The Plaintiff(s)

                                a.          If the plaintiff is an individual
                                           The plaintiff, (name)                                                , is a citizen of the
                                            State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (nam e)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing th e
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (nam e)                                               , is a citizen of
                                                                      -----------------
                                           the State of (name)                                                Or is a citizen of
                                            (foreign nation)



                                                                                                                            Page 3 of 6
                   2:19-cv-02346-SLD # 1                       Page 6 of 12



Pro Se 2 (Rev. 12/ 16) Complaint and Request fo r Injunction


                      Defendant No. 1
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                     Defendant No. 2
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                              Page 2 of 6
        2:19-cv-02346-SLD # 1        Page 7 of 12




 Contact info Bradley Simmons

 Currently unrepresented

6 Basil way apt 9

Bloomington, ii.    LP JY]tJ ~
3098319131

Bradley.simmons6@yahoo.com

Champaign county circuit clerk

Bradley Simmons

*possible additional complainants

Miranda ridgeview McLean county 2019

Jordan Bennett Champaign 2019

Complainants

V

Champaign county

Judge defanis

Judge olmsteatd

Public defenders                           champaign county states attorneys office

George Vargas

Mathew Goldman

Dr. Casey                     Dr. trique

Dr. Gupta

Complainee

Complaint
          2:19-cv-02346-SLD # 1           Page 8 of 12




 Violation of article , 18,23 , and 8 of the constitution

 Vitek v Jones

 People v russel

 People v edgar

People v holt

725 ilcs 5/110-6 (f)(4)-6

 (7 25 ILC S 5/ 1 0 1-1 )

  (725 ILCS 5/102-23)

405i l c s 5 /3-806 .1

Champaign has deemed me unfit to stand trial, both in 2015 and 2019.

Being u.s.t. Takes away my right to a speedy trial. After both incidents I was given time served
after my u.s.t. was over, or I served the maximum sentence for the offense.

Article 14 of the constitution is supposed to protect against undue process. From this
amendment, "vitek v Jones" was created. To protect against changes in confinement and changes
of right.

1. )I was not allowed to present evidence.

2.)I was not allowed to question witnesses.

2.)I was not allowed to question witnesses.

3.)I did not have an adversary trial.

4.)I did not have a guardian ad !item to protect my rights during the trial.

5.) I was not allowed to make opening or closing arguments.

6.) I was not able to have a copy of the forensic exam despite specifically requesting for a video
audio recording

7.) Not allowed to pick a second psychiatrist evaluation.

8.) The forensic psychologist made claims the psychologist knew was untrue.

9.) My attorneys made claims they knew was untrue.
         2:19-cv-02346-SLD # 1            Page 9 of 12




 Defendants

 Mathew Goldman 204 e main st. Urbana, IL. 61820

 George Vargas 1807 Woodfield dr. Savoy, ii. 61874

Judge stefanis 204 e main st. Urbana, IL.61820

Judge olmsteatd 204 e main st Urbana, IL.61820

Dr.lawrence jekyll 2500 Galen dr. Champaign, IL. 61821

Dr. Albert Lo 208 e Springfield ave Champaign, IL. 61820

Dr. Casey 1315 Lehman dr. Chester, 11.

Dr. Gupta 1315 Lehman dr. Chester, ii.

Dr. trique 1315 lehman dr. chester, ii.

Addressing section 3 c page 1

Bradley Simmons complaints 2015 and 2019.2019cm213 and 2015cfaggravated battery

2.) I was deemed unfit to stand trial against my will.

3.) I was not given advance notice of the motion for evaluation. I was not given time to research
law.

4.) The court refuses to acknowledge interlocutors objections to delays

5.) The court would not allow me to pick my phychologist. On the grounds he was not
"forensic". Upon interrogation the psychiatrist was not from an accredited Illinois forensic
university.

6.) My written brief was not sufficient for obtainable of fitness .

7.) The defendant is not given a copy of the video recorded exam. I asked the court specifically
to relinquish jail security footage of the exam . The jail refused .
          2:19-cv-02346-SLD # 1           Page 10 of 12




 8.) The psychiatrist referenced events outside of the exam as grounds for unfitness in the trial
 and report. Much of the psychiatrist information came from HIPA violations.

 9.)benefiting law is suspiciously omitted from Champaign's sources of law for defendants facing
 unfitness allegations.

 10.)there is little difference in the defendant upon arrival or finding in court. Except "on paper"
 the defendant is on phychotropics.

 11.)if you refuse to sign a "waiver of right to trial" you could be imprisoned up to two additional
 months.

 13.) under threat and coercion I was forced to waive my right to face my accusers.

14.)reasons for my unfitness include arguing and objecting to unfitness. This circular reasoning
was phychological torture.

15 .) I was not given adequate instruction how to appeal to higher authorities to contest unfitness.

17.)not allowed to present evidence or question witnesses.

18.)I was not given a guardian ad !item for the fitness trial.

19.)the state argued against its obligation to argue for fitness in the trial.

20.) both the defense and the state struck jury members that would likely vote for fitness

21. )I was not allowed to make opening an closing statements

22.)I was not allowed to have my trial before the maximum possible sentence was imposed.

23 .)I repeatedly demonstrated that I was capable of maintaining a regal demeanor for periods of
up to 3 days ( the maximum amount of time my trial would take)

24.) my accusations that the experts used to maintain and obtain a finding of unfitness were
" hired guns" were not properly addressed and ignored.

25 .) there are no procedures in place to handle a scenario if the experts on the issue of unfitness
are wrong.

Section (3 )( c)(page 2)

Iv. Irreparable injury

The damage wrongful delay of trial does: 1. )it could be a plague upon further trials. The
defendant will lose the ability to go to trial in subsequent cases.
         2:19-cv-02346-SLD # 1          Page 11 of 12




 2.) it will be a plague upon further encounters with psychologist.

 3.) the defendant loses the ability to bear arms and drive hazardous waste materials.

 4.)devaluation of property.

 5.) all laws in Illinois to help those wrongfully imprisoned end at 120 days.(such as rent
 relief,etc)

6.)defendants wrongfully prosecuted will have difficulty suing the "victim" if the matter never
goes to trial .

7.)for neurologically impaired individuals memories of the event could start to fade. Thus
delaying the trial makes the defendant less fit.

Addressing section (3)(c)page (3)

Damaging parties/ oppressors 2015



1.)George Vargas (public defender Champaign)

2.)judge stefanis (sittingjudge 2015)

3.) states attorney ( unknown)

4.)Chester mental health center

5.)dr. Jekyl ( Champaign)

Witnessing parties 2015

Complaints were submitted to the office of inspector general and the attorney registration and
disciplinary commission

I submitted many grievances while in Chester concerning the treatment boards conduct, while in
the custody of Chester.

Court transcript

2015 jail grievances and requests

V. Relief sought
         2:19-cv-02346-SLD # 1        Page 12 of 12




I want damages from both the 2014 and 2019 case. The facts and similarities of the two events
are proof that an oppressions continues to this day.

2015 damages

I want the wrongful arrest damages I would of received when I won the case but could not
because the matter was not met with resolve. 40000

Future social impact 1000

Career limitations 5000

Property theft 10000

Bankruptcy 40000

Life insurance termination 2000

2019 damages

Victim/ complainee countersuit protection 40000

Life insurance termination 2000

Stolen property 5000

Damage to social reputation 1200

I am seeking punitive damages of 20,000 from each defendant for their hand in the systematic
denial of my right to trial.




                                                              Bt1DlFY           >l/11 MOAl-5

                                                               y           ~
                                                                     I Z-23-IOJ
